Fish, C. J.
1. The certificate of the trial judge to the bill of exceptions in this case is in the form prescribed by the Civil Code, § 6145, with the exception that the words “is true and” are omitted therefrom, by reason of which omission the recitals of the bill are not certified to be • true. This omission leaves this court without jurisdiction to pass upon the merits of the exceptions. Grant v. Derrick, 130 Ga. 43 (60 S. E. 157); Houston v. Postell, 141 Ga. 792 (82 S. E. 148).
2. The control of the judge over the bill of exceptions terminates when he has signed and certified it. Consequently this court can not regard a supplemental certificate signed by the judge, after expiration of the time allowed for certifying bills of exceptions, for the purpose of supplying the omitted words set out in the first division of this decision, after the bill of exceptions has been certified by him, transmitted to this court, and filed and docketed herein. Grant v. Southern Bell Tel. Co., 145 Ga. 298 (2) (89 S. E. 364), and cases there cited.

Bill of exceptions dismissed.


All the Justices concur.